
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1.1



FOURTH AMENDMENT TO THE
TRAMMELL CROW COMPANY
EMPLOYEE STOCK PURCHASE PLAN


        THIS FOURTH AMENDMENT is effective as set forth below and is made by the
Trammell Crow Company, a Delaware corporation (the "Company").

W I T N E S S E T H:

        WHEREAS, the Company has previously established the Trammell Crow
Company Employee Stock Purchase Plan effective March 1, 1998, as subsequently
amended, (the "Plan") for the benefit of eligible employees;

        WHEREAS, the Company has established a benefits committee (the "Benefits
Committee") to administer certain plans maintained by the Company;

        WHEREAS, the Benefits Committee is responsible for the administration of
the Plan;

        WHEREAS, pursuant to paragraph 15 of the Plan, the Benefits Committee
has the right to make certain amendments to the Plan;

        WHEREAS, the Benefits Committee desires to clarify the circumstances
under which foreign subsidiaries may participate in the Plan;

        WHEREAS, the Benefits Committee desires to revise the waiting period for
employees to become eligible to participate in the Plan;

        WHEREAS, the Benefits Committee desires to change the offering periods
from periods beginning on the first day of the first payroll period beginning on
or after January 1 and July 1 of each calendar year and ending respectively on
the last day of the first payroll period ending on or after June 30 and
December 31 of each calendar year to periods beginning on the first day of the
first payroll period beginning on or after January 1 and July 1 of each calendar
year and ending respectively on June 30 and December 31 of each calendar year;

        WHEREAS, the Benefits Committee desires to change, the maximum number of
shares that may be subject to an option during each offering period from 700 to
2,500; and

        WHEREAS, the Benefits Committee desires to clarify the Plan to provide
that all funds remaining in a participant's account at the end of an offering
period will be returned to the participant, except to the extent that the
remaining funds are insufficient to purchase a whole share of stock.

        NOW, THEREFORE, the Plan is hereby amended as follows:

        1.     Paragraph 3 is hereby amended in its entirety, effective July 1,
2000, to read as follows:

        3.     Participating Companies. Each present and future parent or
subsidiary corporation of the Company (within the meaning of Sections 424(e) and
(f) of the Internal Revenue Code of 1986, as amended (the "Code")) that is
eligible by law to participate in the Plan shall be a "Participating Company"
during the period that such corporation is such a parent or subsidiary
corporation; provided, however, that the Committee may at any time and from time
to time, in its sole discretion, terminate a Participating Company's Plan
participation; provided, further however, that effective July 1, 2000, any
foreign parent or subsidiary corporation of the Company, with the exception of
the Company's Canadian subsidiary or subsidiaries, shall be eligible to
participate in the Plan only upon approval of the Board of Directors or the
Benefits Committee. The Company's Canadian subsidiary or subsidiaries are
eligible to participate in the Plan subject to the termination of such
participation by the Board of Directors or the Benefits Committee. Any
Participating Company may, by appropriate action of its Board of Directors,
terminate its participation in the Plan. Transfer of employment among the
Company and Participating Companies (and among any

--------------------------------------------------------------------------------

other parent or subsidiary corporation of the Company) shall not be considered a
termination of employment hereunder.

        2.     Paragraph 4 is hereby amended in its entirety, effective
January 1, 2000, to read as follows:

        4.     Eligibility. All employees of the Company and the Participating
Companies who are employed by the Company or any Participating Company
(including any predecessor entity) for the applicable "service period" (defined
below in paragraph 4) as of the applicable "date of grant" (defined below in
this paragraph 6) and who are customarily employed at least 20 hours per week
and at least five months per year shall be eligible to participate in the Plan;
provided, however, that no option shall be granted to an employee if such
employee, immediately after the option is granted, owns stock possessing 5% or
more of the total combined voting power or value of all classes of stock of the
Company or of its parent or subsidiary corporation (within the meaning of
Sections 423(b)(3) and 424(d) of the Code) ("Eligible Employee"). "Service
period" means the period of service (including any authorized leave of absence
meeting the requirements of Treasury Regulation § 1.421-7(h)(2)) that an
employee of the Company or a Participating Company must complete to be eligible
to begin participating in the Plan. Prior to January 1, 2000, the applicable
service period is 90 days. Effective January 1, 2000 the applicable service
period is 60 days. Effective January 1, 2001 the applicable service period is
0 days. Notwithstanding the foregoing, any newly hired employee or group of
employees, if designated by the Committee, shall be awarded credit for the
applicable service period and shall become an Eligible Employee at such time as
the other eligibility requirements of this paragraph 4 are satisfied for the
applicable employee.

        3.     Paragraph 6(a) is hereby amended in its entirety, effective
January 1, 2000, to read as follows:

        6.     Grant of Options. (a) General Statement; "Date of Grant"; "Option
Period"; "Date Of Exercise". Upon the effective date of the Plan and continuing
while the Plan remains in force, the Company shall offer options under the Plan
to all Eligible Employees to purchase shares of Stock. Except as otherwise
determined by the Committee, these options shall be granted on the first day of
the first payroll period beginning on or after March 1, 1998 and July 1, 1998,
and thereafter, on the first day of the first payroll period beginning on or
after the first day of January and July of each subsequent year (each of which
dates is herein referred to as a "date of grant"). The term of each option
granted on the first day of the first payroll period beginning on or after
March 1, 1998 shall be for a period of approximately four (4) months, ending on
the last day of the last payroll period ending on or immediately after June 30,
1998, and the term of each option granted thereafter shall be for a period of
approximately six (6) months ending on the last day of the payroll period ending
on or immediately after June 30 or December 31 as the case may be, provided,
however, that effective January 1, 2000 each option period shall consist of the
approximately six (6)-month period ending on June 30 or December 31 (each such
four (4)-month and six (6)-month period is herein referred to as an "option
period"). The last day of each option period is herein referred to as a "date of
exercise." The number of shares subject to each option shall be the quotient of
the sum of the payroll deductions withheld on behalf of each participant in
accordance with subparagraph 6(b) and the payments made by such participant
pursuant to subparagraph 6(f) during the option period and any amount carried
forward from the preceding option period pursuant to subparagraph 7(a), divided
by the "option price" (defined in subparagraph 7(b)) of the Stock, excluding all
fractions; provided, however, that the maximum number of shares that may be
subject to any option may not exceed 700 (subject to adjustment as provided in
paragraph 12) and effective July 1, 2000 the maximum number of shares that may
be subject to any option may not exceed 2,500 (subject to adjustment as provided
in paragraph 12).

2

--------------------------------------------------------------------------------

        4.     Paragraph 7(a) is hereby amended in its entirety, effective
January 1, 2000, to read as follows:

        (a)   General Statement. Each Eligible Employee who is a participant in
the Plan, automatically and without any act on his part, shall be deemed to have
exercised his option on each date of exercise to the extent that the cash
balance then in his account under the Plan is sufficient to purchase at the
"option price" (as defined in subparagraph 7(b)) whole shares of Stock.
Effective January 1, 2000, any balance remaining in his account after payment of
the purchase price of those whole shares shall be returned to the Eligible
Employee except to the extent that the remaining balance is insufficient to
purchase a whole share of Stock under the Plan.

        NOW, THEREFORE, be it further provided that, except as stated above, the
Plan shall continue to read in its current state.

        IN WITNESS WHEREOF, this Fourth Amendment has been executed by a duly
authorized officer of the Company as of the date specified below and effective
as set forth herein.

    TRAMMELL CROW COMPANY,
a Delaware corporation
 
 
By:
 
/s/ ROBERT A. JAMES

--------------------------------------------------------------------------------


 
 
Name:
 
Robert A. James

--------------------------------------------------------------------------------


 
 
Title:
 
Executive Vice President

--------------------------------------------------------------------------------


 
 
Dated:
 
May 21, 2001

--------------------------------------------------------------------------------


3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1.1



FOURTH AMENDMENT TO THE TRAMMELL CROW COMPANY EMPLOYEE STOCK PURCHASE PLAN
